DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Basceri (US 2003/0168750, cited in IDS) in view of Kim (US 2006/0128108).
Regarding claim 1, Basceri discloses a method, comprising: depositing a first crystalline nitride layer on a substrate; patterning the first crystalline nitride layer to form a patterned crystalline nitride layer having a top surface and that includes undulations (Fig.8, numeral 60); annealing the patterned crystalline nitride layer at a temperature between 3000C to 8500C to form an annealed patterned crystalline layer ([0046]); and depositing a second crystalline nitride layer  (Fig.11, numeral 70) directly on the annealed patterned crystalline nitride layer (62), the second crystalline nitride layer being lattice-matched to the annealed patterned crystalline nitride layer to thereby forming a composite crystalline nitride structure (Fig.12, numerals 62, 70; [0046]).
Basceri does not disclose that (1) the first crystalline layer is a nitride layer and (2) that the lattice match is within 2%.
Regarding element (1), Basceri however discloses that the first crystalline layer is conductive support layer having undulations to increase surface are of the lower electrode. And Kim however discloses that the conductive support layer having undulation is formed from a crystalline layer nitride layer (Figs. 2, 3, numerals 103, 105; [0031]). 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Basceri with Kim to have the first crystalline layer is a nitride layer for the purpose of forming electrodes with increased surface area (Kim, [0010]).
Regarding element (2), Basceri discloses that that the first and second crystalline layer have a good interface ([0046]). Basceri further discloses that the second crystalline layer is TiN ([0048]).  And Kim discloses that the first crystalline layer is TiN ([0031]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Basceri with Kim to have that the lattice match is within 2% (note both layers are TiN) for the purpose of obtaining good interface between the layers (Basceri, [0046]).
Regarding claim 2, Kim discloses wherein the first crystalline nitride layer deposited on the substrate includes a metal selected from the group consisting of V, Mo, Cr, Ti, and W ([0031]).  
Regarding claim 3, Kim in view of Basceri discloses wherein the first crystalline nitride layer deposited on the substrate includes Ti (Kim ,0031]), and the second crystalline nitride layer includes Ti (Basceri, [0048]).
Regarding claim 4, Kim in view of Basceri does not explicitly disclose  wherein a feature size of the undulations varies from 5 nm to 5 m.  
Kim however discloses that the undulation enhances surface area ([0035]).
It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was filed to adjust the feature size to be in the claimed range for the purpose of optimization the surface area.
Regarding claim 5, Basceri discloses wherein the undulations are created by dry etching or wet etching ([0045]).  
Regarding claim 6, Basceri discloses wherein a thickness of the first crystalline nitride layer ranges from 1 nm to 1 m ([0040]).  
Regarding claim 7, Basceri discloses wherein a thickness of the second crystalline nitride layer ranges from 1 nm to 1 m ([0047])  
Regarding claim 8, Basceri in view of Kim discloses wherein the nitrides of the first and second crystalline nitride layers are a group IV, V or VI nitride (Kim , [0031], Basceri, [0048]).  
Regarding claim 9, Basceri discloses wherein the nitride of at least one of the first and second crystalline nitride layers is a superconducting material ([0048]; note TiN).  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basceri in view of Kim as applied to claim 1 above, and further in view of Yoon (US 2019/047860).
Regarding claim 10, Basceri in view of Kim does not disclose wherein the first and second crystalline nitride layers are formed by a physical vapor deposition process.
Basceri and Kim however discloses that the first and the second nitride layer are
electrode layers. And Yoon discloses that the electrode layers are formed by a physical
vapor deposition ([0038)).
It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was filed to modify Basceri with Yoon to have the first and second crystalline nitride layers formed by a physical vapor deposition process because this is
one of the typical methods for forming TiN electrode layers.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basceri in view of Kim and Greczynski (Greczynski et at., Applied Physics Letters 109, 211602, 2006, cited in IDS).
Regarding claim 11, Basceri discloses a method, comprising: depositing a first crystalline layer (Fig. 9, numeral 60) on a substrate in a deposition chamber ([0046]); 
annealing the crystalline layer at a temperature between 300°C to 850°C to form an annealed crystalline nitride layer (Fig.10, numeral 62; [0046])), and depositing a second crystalline nitride layer (Fig.11, numeral 70) directly on the annealed crystalline nitride layer (62), the second crystalline nitride layer being lattice-matched to the annealed crystalline nitride layer, thereby forming a composite crystalline nitride structure ([0045]).
	Basceri does not discloses (1) that the crystalline layer is a nitride crystalline layer; (2) that the lattice match is within 2%’  (3) breaking vacuum thereby exposing a top surface of the first crystalline nitride layer to ambient conditions; placing back the exposed first crystalline nitride layer into the deposition chamber.
	Regarding element (1), Basceri however discloses that the first crystalline layer is conductive support layer having undulations to increase surface are of the lower electrode. And Kim however discloses that the conductive support layer having undulation is formed from a crystalline layer nitride layer (Figs. 2, 3, numerals 103, 105; [0031]). 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Basceri with Kim to have the first crystalline layer is a nitride layer for the purpose of forming electrodes with increased surface area (Kim, [0010]).
Regarding element (2), Basceri discloses that that the first and second crystalline layer have a good interface ([0046]). Basceri further discloses that the second crystalline layer is TiN ([0048]).  And Kim discloses that the first crystalline layer is TiN ([0031]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Basceri with Kim to have that the lattice match is within 2% (note both layers are TiN) for the purpose of obtaining good interface between the layers (Basceri, [0046]).
Regarding element (3), Greczynski however discloses breaking vacuum thereby exposing a top surface of the first crystalline nitride layer to ambient conditions (page 109, column 2, paragraph 2); placing back the exposed first crystalline nitride layer into the deposition chamber (page 10, column 2, paragraph 4); annealing the crystalline nitride layer at a temperature between 300°C to 850°C to form an annealed crystalline nitride layer (Fig.1, note: 400°C, 600°C, 800°C).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Basceri with Greczynski to perform breaking vacuum thereby exposing a top surface of the first crystalline nitride layer to ambient conditions; placing back the exposed first crystalline nitride layer into the deposition chamber; annealing the crystalline nitride layer at a temperature between 300°C to 850°C to form an annealed crystalline nitride layer for the purpose of obtaining self-cleansing surface of transition metal films (Greczynski, page 109, column 1, paragraph 2).
	Regarding claim 12, Kim discloses wherein the first crystalline nitride layer
deposited on the substrate includes a metal selected from the group consisting of V,
Mo, Cr, Ti, and W ([0031]).
	Regarding claim 13, Kim discloses the first crystalline nitride layer deposited on
the substrate includes Ti ([0031]), and  Basceri discloses the second crystalline nitride layer includes Ti ([0048).
Regarding claim 14, Kim discloses after forming the first crystalline nitride layer,
patterning the first crystalline nitride layer to form a patterned crystalline nitride layer
having a top surface and that includes undulations (Fig.3, numeral105).

Regarding claim 15, Kim in view of Basceri does not explicitly disclose wherein a feature size of the undulations varies from 5 nm to 5 mm.  
Kim however discloses that the undulation enhances surface area ([0035]). 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the feature size to be in the claimed range for the purpose of optimization the surface area.
Regarding claim 16, Basceri discloses wherein the undulations are created by dry etching or wet etching ([0045]).  
Regarding claim 17, Basceri discloses wherein a thickness of the first crystalline nitride layer ranges from 1 nm to 1 mm ([0040]) and wherein a thickness of the second crystalline nitride layer ranges from 1 nm to 1 mm ([0047]) . 
Regarding claim 18, Basceri in view of Kim discloses wherein the nitrides of the first and second crystalline nitride layers are a group IV, V or VI nitride (Basceri [0031]), Kim, [0048]).
Regarding claim 19, Kim wherein the nitride of at least one of the first and
second crystalline nitride layers is a superconducting material ([0048]; note:
TIN).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basceri in view of Kim and Greczynski as applied to claim 11 above, and further in view of Yoon (US 2019/047860).
Regarding claim 20, Basceri in view of Kim and Greczynski does not disclose wherein the first and second crystalline nitride layers are formed by a physical vapor deposition process.
Basceri and Kim however discloses that the first and the second nitride layer are
electrode layers. And Yoon discloses that the electrode layers are formed by a physical
vapor deposition ([0038)).
It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was filed to modify Basceri with Yoon to have the first and second crystalline nitride layers formed by a physical vapor deposition process because this is
one of the typical methods for forming TiN electrode layers.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891